Title: From Thomas Jefferson to John Stuart, 10 November 1796
From: Jefferson, Thomas
To: Stuart, John


                    
                        Dear Sir
                        Monticello Nov. 10. 1796.
                    
                    I have to acknolege the receipt of your last favor together with the bones of the Great-claw which accompanied it. My anxiety to obtain a thigh bone is such that I defer communicating what we have to the Philosophical society in the hope of adding that bone to the collection.  We should then be able to fix the stature of the animal without going into conjecture and calculation as we should possess a whole limb from the haunch bone to the claw inclusive. Whenever you announce to me that the recovery of a thigh bone is desperate, I shall make the communication to the Philosophical society. I think it happy that this incident will make known to them a person so worthy as yourself to be taken in to their body, and without whose attention to these extraordinary remains the world might have been deprived of the knolege of them. I cannot however help believing that this animal as well as the Mammoth are still existing. The annihilation of any species of existence is so unexampled in any parts of the economy of nature which we see, that we have a right to conclude, as to the parts we do not see, that the probabilities against such annihilation are stronger than those for it. In hopes of hearing from you as soon as you can form a conclusion satisfactory to yourself that the thigh bone will, or will not, be recovered, I remain with great respect & esteem Dr. Sir Your most obedt servt
                    
                        Th: Jefferson
                    
                